               Case 2:14-cv-00862-JCC Document 34 Filed 09/03/21 Page 1 of 1




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9       UNITED STATES OF AMERICA,                             CASE NO. C14-0862-JCC
10                               Plaintiff,                    ORDER
11                      v.

12       TODD F. BORSETH, et al.,

13                               Defendants.
14

15           This matter comes before the Court on Plaintiff’s unopposed motion for voluntary
16   dismissal (Dkt. No. 33.) Plaintiff indicates that it no longer seeks the sale of certain real property
17   to which tax and judgment liens had attached. (Id. at 2.) Accordingly, Plaintiff requests dismissal
18   of this case. (Id.) Pursuant to Federal Rule of Civil Procedure 41(a)(2), the Court GRANTS
19   Plaintiff’s motion. This matter is DISMISSED with prejudice and without an award of attorney
20   fees or costs to either party.
21           DATED this 3rd day of September 2021.




                                                            A
22

23

24
                                                            John C. Coughenour
25                                                          UNITED STATES DISTRICT JUDGE
26


     ORDER
     C14-0862-JCC
     PAGE - 1
